Citation Nr: 0906942	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to 
October 1963.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's lumbar spine degenerative disc disease service 
connection claim.  

This rating decision also denied the Veteran's knee arthritis 
service connection claim.  The Veteran's February 2006 
substantive appeal form indicated that he was appealing the 
lumbar spine degenerative disc disease determination only.  
The knee arthritis service connection claim is therefore not 
before the Board for its consideration.

The veteran requested a hearing before a decision review 
officer at the RO, but opted to cancel the hearing and have 
an informal conference instead.  The conference was held in 
February 2006.

The Veteran did not appear for a videoconference hearing 
scheduled in February 2007.  The hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

There is no nexus between the veteran's current degenerative 
disc disease of the lumbar spine and his service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for 
degenerative disc disease of the lumbar have not been met.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Veteran was provided with a December 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate his claim.  This letter told him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and what assistance VA could provide the Veteran in 
obtaining this evidence.  Finally, this letter notified the 
Veteran that he should submit any relevant evidence in his 
possession.  These letters met the duty to notify the Veteran 
in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the December 2004 letter.  The remaining Dingess requirements 
were satisfied in a March 2006 letter.  

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The timing deficiency in this case was cured by 
readjudication of the claim in a June 2006, supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  His service treatment records, private 
treatment records and VA treatment records have been 
obtained.  He has been afforded a VA examination and a 
sufficient medical opinion has been obtained.

The Veteran's representative argues that the veteran should 
be afforded another VA orthopedic examination by a specialist 
to determine whether there is a nexus between the Veteran's 
current condition and his service.  According to the South 
Carolina Board of Medical Examiners, however, the physician 
who conducted both the September 2005 and March 2006 VA 
orthopedic examinations is board-certified in orthopedic 
surgery.

The Veteran has identified Social Security Administration 
(SSA) records and private chiropractic records from Dr. R.D. 
Guilds.  VA attempted to obtain his SSA records, however, a 
July 2005 reply from the SSA National Records Center 
indicated that they were unable to locate his folder despite 
an exhaustive search.  VA also attempted to obtain the 
private chiropractic records; however, a September 2005 
letter from J. Guilds indicated that R.D. Guilds had been 
deceased since 1992 and that treatment records from his 
patients were not available.  The Veteran subsequently 
submitted treatment records from J. Guilds.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  


Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other chronic diseases such as arthritis become manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such a condition during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Lumbar Spine Degenerative Disc Disease

The Veteran's September 1961 service entrance examination was 
negative for any relevant abnormalities.  An April 1962 
treatment note reflects the Veteran's complaints of back 
trouble, which a physical examination revealed to be 
bilateral mid-thoracic tenderness.  The examiner noted the 
condition to be a back strain, and prescribed a pain 
medication, heat, and hot showers to treat the condition.

Service treatment records also show that the Veteran 
complained of lower back pain on two occasions in May 1962.  
The first May 1962 treatment note indicated that this back 
pain prevented the Veteran from bending over past his knee 
level, and noted that physical examination found that his 
lower thoracic vertebrae was slightly tender to palpation but 
that the physical findings were otherwise "negative or 
inconsistent."  An impression of low thoracic back pain was 
made, and he was given pain medication to treat his 
condition.  In addition, the second May 1962 treatment note 
reflected a complaint of bilateral lumbar muscle spasms and 
did not note radiculopathy.  The impression was 
"lumbarsacral strain."  He was placed on light duty for one 
week and given pain medication to treat his condition.  The 
Veteran was given "back, arch support" in September 1963.

A thoracolumbar spine X-ray in May 1962 was interpreted as 
showing a mild dextroscoliosis of the lower dorsal spine, but 
was otherwise "normal."  His lumbosacral spine was noted to 
have compensatory levoscoliosis but no other abnormalities.

The Veteran's September 1963 discharge examination was 
negative for any relevant abnormalities.  He denied any 
relevant abnormalities in his September 1963 report of 
medical history (RMH) completed for separation from service, 
and he indicated that he did not suffer from any injuries or 
illnesses other than those noted on the RMH form.

During private hospitalization in July 2004, the veteran's 
medical history was reviewed, but there was no mention of a 
back disability.

A September 2004 magnetic resonance imaging (MRI) report 
revealed endplate degenerative changes at multi-levels, with 
moderate changes at L2 and L3 and mild changes at L3-4 and 
L5-S1.  Moderate disc bulging at L4-5 and L5-S1 were also 
noted.

The Veteran complained of right-sided back pain in an October 
2004 private emergency room note.  He noted a history of 
kidney stones, and said that the current symptoms felt the 
same.  Diagnoses of acute abdominal and right flank pain were 
made, and he was discharged with prescription pain 
medication.

In November 2004, VA received the veteran's initial claim for 
benefits.  He reported treatment for a back disability from 
Dr. Guilds since 1964.

In August 2005, the RO asked Dr. Guilds for records of the 
reported treatment from 1964 to the present.  Dr. J.W. Guilds 
responded that the veteran had been treated "during this 
time" but that there were no treatment records for patients 
seen by R.D. Guilds.  

Records submitted by the Veteran show that he was scheduled 
for chiropractic appointments with J.W. Guilds from March 
1998 to February 2005.  The reported diagnoses were 
strain/sprain of the cervical, thoracic, and lumbar spines 
and neuralgia or neuritis of the sciatic nerve.  

Chiropractic records dated in January and February 2005 
reveal regular treatments for his neck and back pain with 
radiation to "both the upper extremit[ies] to the finger(s) 
and both lower extremit[ies] to the feet."  No opinion as to 
the etiology of the condition was offered, nor was a 
diagnosis made.

A February 2005 VA panic clinic treatment note reflects the 
Veteran's complaints of intractable back pain.  He indicated 
that he first noticed this back pain in 1960, and that his 
pain had been present every few days or weeks.  Assessments 
of left thoracic intercostal neuralgia at T7/8/9, bilateral 
sacroiliitis, and lumbar facet joint syndrome were made.  
Intercostal nerve injections were recommended to the Veteran 
to treat his back pain.

A June 2005 VA treatment note reflects the Veteran's 
complaints of pain along his left side, beginning at his mid-
back, following a fall on a cement floor after missing a step 
while walking down stairs five months previously.

In a September 2005 MRI report degenerative joint disease was 
noted throughout the lumbar spine with it being most 
pronounced at the L4-5 and L5-S1 levels.  
Retrospondylolisthesis of L4 with respect to L5, L2 and L3 
was also noted.

In September 2005 the Veteran was afforded VA spine 
examination.  He reported intermittent chronic low back pain 
since service.  He reported radiating pain and numbness down 
the lateral aspect of his right calf, but stated that it was 
not currently affecting him.  The Veteran was currently 
unemployed after retiring to "take care of his sick 
spouse."  Following a physical examination, an assessment of 
lumbar spine degenerative disc disease was made.  The 
examiner opined that it was less likely than not that the 
Veteran's pain was the result of an injury in service that 
did not require any surgical or inpatient treatment.

A March 2006 VA spine examination revealed the Veteran's 
complaints of lower back pain with lower right extremity 
radiculopathy.  Following a physical examination and a review 
of the Veteran's claims folder, the examiner noted that he 
suffered from multi-level lumbar spine degenerative disc 
disease with radiculopathy in the L5-S1 nerve distribution.  
No major muscle deficits or weakness were demonstrated.  The 
examiner opined that service treatment records indicated that 
the Veteran had suffered an "insignificant trauma" 
associated with a lumbar strain, and that it was less likely 
than not that the current disability, which involved disc 
disease of the entire spine with radiculopathy was either 
related to this trauma or was the result of a normal 
progression of the in-service strain or injury.

The Veteran has a current disability as the treatment records 
have shown that he suffers from lumbar spine degenerative 
disc disease.  An in-service back injury is documented in his 
service treatment records.

The remaining question is whether the current back disability 
is related to a disease or injury in service.  Evidence in 
favor of such a link consists of the veteran's reports at 
times that he has had pertinent symptoms ever since service.  
His most recent statement, however, is to the effect that his 
in-service symptoms "healed up" and recurred a few months 
after service and after employment as a carpenter.  His 
statements do not show a continuity of symptomatology and 
competent medical evidence would be needed to link the 
symptoms that occurred some time after service, to the back 
symptoms identified in service.

The Veteran's September 1963 discharge examination is 
consistent with his report of resolved back disability, 
inasmuch as that examination revealed no relevant 
abnormalities, and the Veteran did not complain of any back 
condition at discharge.  

The contemporaneous record does not support a finding of a 
continuity of symptomatology inasmuch as there is a several 
decade gap between the in-service symptomatology and the 
initial reports of a current back disability.

While the veteran has reported chiropractic treatment 
beginning in 1964 and continuing until at least the middle of 
this decade, the chiropractic records show only treatment 
since 1998.  If degenerative arthritis were shown in 1964, 
service connection could potentially be provided on a 
presumptive basis.  38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).

Lumbar spine degenerative joint and disc disease was first 
demonstrated in a September 2004 MRI test, which was 
performed over 40 years after the Veteran was discharged from 
service.  The veteran would not be competent to diagnose 
degenerative arthritis within one year of service, and there 
is no competent medical evidence of that disease prior to 
2004.  

The preponderance of the evidence is therefore against 
finding a continuity of symptomatology.

No competent medical evidence has been presented indicating 
that the Veteran's back condition is the result of an in-
service disease or injury, and the VA orthopedic examiner 
found such a link to be unlikely.  There is no clinical 
evidence of a back condition in the decades immediately 
following service.  As just discussed, the veteran's 
statements do not establish a continuity of symptomatology.

To the extent that the Veteran contends that he suffers from 
lumbar degenerative disc disease as the result of an injury 
he experienced during service, as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As the weight of the evidence is against finding a nexus 
between the Veteran's current degenerative disc disease and 
active service, reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


